Citation Nr: 1451246	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-48 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disability, as secondary to a service-connected right ankle disability.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD, including an acquired psychiatric disorder such as bipolar disorder, depression, and anxiety, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for the Veteran's claims.  In a February 2011 rating decision, the RO confirmed and continued the denial of service connection for a right knee disorder.

In May 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO) as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for PTSD.  In February 2012, the Veteran testified before a DRO as to the issue of entitlement to service connection for a right knee disability.  The Veteran requested a third hearing before a DRO in March 2014, but withdrew that request in April 2014.  Additionally, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in May 2014.  Transcripts of the three hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD, including an acquired psychiatric disorder such as bipolar disorder, depression, and anxiety, to include as secondary to a service-connected right ankle disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right knee disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected right ankle disability.

2.  In an unappealed decision issued in January 2000, the Board denied the Veteran's claim for service connection for PTSD.

3.  Evidence added to the record since the final January 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The January 2000 Board decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1105 (2014).

3.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for service connection for his right knee disorder, the duty to notify was satisfied by way of a June 2010 letter, sent prior to the September 2010 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  Further, the letter met the notification requirements for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as the notification requirements for establishing service connection on a secondary basis.  VA furnished additional notice letters in November 2010, December 2010, and August 2012, after which it readjudicated the claim in September 2013.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the August 2010 and June 2013 VA examinations, the examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

VA provided the Veteran with a hearing before a DRO regarding his claimed right knee disorder in February 2012, and a videoconference hearing before the undersigned VLJ in May 2014.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Service Connection for a Right Knee Disorder

The Veteran contends in his June 2010 claim that his right knee problem is secondary to his service-connected right ankle condition.  In October 2010, the Veteran told a VA clinician that his knees were "trying to compensate for the [right] ankle."  In his May 2011 notice of disagreement, the Veteran specified that his service-connected right ankle disability "has caused his gait to be unnatural in its effect on his [right knee]."

At his February 2012 RO hearing, the Veteran testified that his service-connected right ankle disability has affected his gait and thrown the geometry of his bones and knee off.  He stated that he fell when moving a fence after service because "the geometry of everything [was] off."  See transcript, p. 5.

At the May 2014 Board hearing, the Veteran's representative again asserted that the Veteran's right knee disorder is due to his service-connected right ankle disability, and further stated that if the Veteran's right knee disorder were due to his weight, then both knees would be equally affected, which they are not.  See transcript, p. 7.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995); El-Amin v. Shinseki, 26 Vet.App. 136 (2013) (holding that an examiner's finding that a Veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the PTSD did not aggravate his alcoholism).

Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's current right knee disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  Because the most probative evidence of record shows that there is no nexus between the present disorder and either an in-service disease or injury or the service-connected right ankle disability, service connection is denied.

As an initial matter, the Board notes that the Veteran does not assert, and the evidence does not show, any complaints, diagnosis, or treatment for a right knee disability in service, or any direct connection between an incident in service and his claimed right knee disorder.  Specifically, in his March 1981 Report of Medical History, the Veteran reported that he did not have, and had never had, arthritis, a bone or joint deformity, or a "trick" or locked knee.  Likewise, in his March 1981 Report of Medical Examination, a clinician found that the Veteran's lower extremities and musculoskeletal system were normal.  Thus, service connection is not warranted on a direct basis.

The preponderance of the evidence is also against the claim for service connection as secondary to the Veteran's service-connected right ankle disability.  First, the Veteran's post-service treatment records reflect post-service injuries which were not attributed to the service-connected right ankle.

In July 2001, a private physician, Dr. David M. Schmidt, recorded that the Veteran had been experiencing medial right knee pain following a lifting injury in April 2001.  Dr. Schmidt performed a magnetic resonance imaging (MRI) test of the right knee and diagnosed a moderate-sized oblique tear of the posterior horn and body of the medial meniscus with inferior extent; a partial tear of the medial collateral ligament at the tibial insertion site, with a tiny area of marrow edema in this region; and a moderate-sized knee effusion.

Also in July 2001, another private clinician, Dr. Casey Moeller, recorded that the Veteran "thinks that he initially injured his knee [two] months ago when he was taking down a wooden fence and soil gave away underneath his right foot."  Dr. Moeller diagnosed signs of right medial knee pain possibly related to medial meniscus or medial collateral ligament lesion.

In August 2001, a private physician, Dr. John Campbell, recorded that the Veteran had strained his right knee while working on a fence, and had intermittent swelling ever since.

Also in August 2001, a private physician, Dr. Matthew C. Reckmeyer, recorded that the Veteran had twisted his right knee in April 2001 when he slipped and fell while moving a section of fence to allow access into his yard.  Dr. Reckmeyer reviewed the MRI evidence and diagnosed the Veteran with a medial meniscal tear.  In September 2001, Dr. Reckmeyer examined the Veteran post-arthroscopy and stated that while he would have significant improvement of his meniscal lesions, he will have some long-term difficulties.

In September 2006, a private physician, Dr. Derrick Anderson, diagnosed the Veteran with bilateral patellofemoral syndrome.  In November 2006, a private clinician, Joan George, recorded that the Veteran reported having pain and swelling in his right knee since sliding on gravel earlier that day and hearing his right medial knee pop.

Also in November 2006, a private clinician, Autumn L. Wilgers, recorded that the Veteran reported feeling pain in the medial side of his right knee that morning after pulling something when he was walking on uneven ground.  The Veteran stated that he had arthroscopic surgery in his right knee in 2005, and a torn meniscus had been diagnosed.  Also in November 2006, a private physician, Dr. John F. Trapp, diagnosed the Veteran with degenerative joint disease (DJD) status post bilateral total knee replacement.  In April 2011, a VA clinician diagnosed the Veteran with DJD of the right knee, status post meniscus scope surgery.

Second, the August 2010 and June 2013 VA examiners both found that the Veteran's right knee disorder was neither caused nor aggravated by his service-connected right ankle disability.  The August 2010 VA examiner recorded the Veteran's reports of a 2001 right knee injury while moving a fence, and a 2005 left knee injury while working as a tree cutter.  The August 2010 examiner opined that:

The Veteran reports significant traumatic injury affecting both knees that is unrelated to the [service-connected] right ankle condition.  These injuries directly caused the claimed knee problems.  There is no medical evidence to suggest that the [service-connected] right ankle condition has caused any aggravation beyond natural disease progression.

The June 2013 VA examiner opined that:

The Veteran's right knee condition...was less likely than not proximately due to or the result of or aggravated by his primary recurrent 3rd degree sprain injury, right ankle, with post-injury [DJD]....

[The] Veteran's arthritis of his knees is advanced beyond the arthritis of his ankles[,] suggesting other factors as causes of his knee conditions.  Primary injuries to the knees bilaterally after service per records [were] noted with arthroscopy bilaterally.  [The] Veteran reports meniscal injuries bilaterally after service.  Morbid obesity was noted on examination.  Thus the available evidence does not support right knee condition secondary to his right ankle condition.

The Board finds that the August 2010 and June 2013 VA examiners' opinions are the most probative of record.  The examiners' opinions constitute competent medical evidence because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Also, the Board finds that the VA examiners' opinions are credible based on their internal consistency and the examiners' duty to provide truthful opinions.  The Board further finds that the VA examiners' opinions are most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's treatment records and diagnostic results show that his right knee disorder is unrelated to his service-connected right ankle disability.  38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Similarly, the Board finds that the August 2010 and June 2013 VA examiners' opinions warrant greater probative value than the Veteran's own statements.  The Veteran's own lay statements linking his right knee disorder to his service-connected right ankle disability are less probative because under the circumstances of this particular case he is not competent to opine on the relationships between such complex medical disorders, as they involve complex medical questions and the interpretation of medical literature and objective medical tests, such as MRI results.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, even if the Veteran's lay nexus opinion were held competent in this case, the Board finds that its probative value is outweighed by the August 2010 and June 2013 VA examiners' opinions based on their greater medical expertise and ability to interpret MRI results.

Further, the presumption of service connection which applies to chronic diseases such as arthritis is inapplicable here because the Veteran was not diagnosed with arthritis of his right knee to a degree of 10 percent within one year from the April 1981 date of termination of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

In sum, the Board finds that the most probative evidence fails to link the Veteran's right knee disorder to service, or to his service-connected right ankle disability.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: New and Material Evidence for PTSD

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for PTSD.  The claim was previously denied in a January 2000 Board decision because the Veteran's reports of his symptoms were contradictory and not credible.  The January 2000 Board decision became final because the Veteran did not appeal the decision to the Court.

Since January 2000, new evidence has been added to the claims file which is material to the Veteran's claim for service connection for PTSD.  Specifically, the Veteran submitted a positive private nexus opinion from Dr. Laurel Van Ham in April 2010.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the Veteran's lay statements that support Dr. Van Ham's recently submitted evidence will be presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence of a nexus between the Veteran's PTSD and his service based on his lay statements which are presumed credible for the purpose of reopening was not available at the time of the January 2000 denial, it is new.  As it regards the reason for the denial of his claim for service connection for PTSD, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Service connection for a right knee disability is denied.

The service connection claim for PTSD is reopened.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide legally adequate notice to the Veteran.  Id.

Here, the Veteran's representative asserted in the May 2014 Board hearing that he considers the Veteran's PTSD stressor to have been a personal assault.  See transcript, p. 11.  Where, as here, a claim for service connection for PTSD based on personal assault has been raised, VA must send the Veteran a letter advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  VA must also allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his acquired psychiatric disorders (including his claimed PTSD), and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The Board notes that VA is currently in possession of the records listed below, and the Veteran should not resubmit this evidence.  Records already in the file include statements from Dr. Bahr, dated December 1989, July 1990, February 1992, March 1992, May 1992, July 1992, December 1992, March 1993, May 1993, June 1993, August 1993, March 1994, May 1994, and June 1994; a statement from Dr. Head, dated November 1997; a statement from Dr. Montoya, dated November 1997; a statement from Dr. Anderson, dated February 2004; a statement from Dr. Schauer, dated July 2006; and a statement from Dr. Van Ham, dated April 2010.

VA is also in possession of VA treatment records, including those dated April 2009, May 2009, September 2009, September 2010, December 2010, February 2011, March 2011, May 2011, and December 2012.  VA is likewise in possession of VA examination reports for the Veteran's PTSD and/or psychiatric disorder, dated January 1994, September 2010, February 2011, September 2011, April 2012, June 2013, October 2013, December 2013, and February 2014.  Additional copies of this evidence should not be added to the file.

The Veteran should also be provided with a new examination in order to consider the impact of his claimed personal assault on any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a PTSD personal assault letter advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.

Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, as required by 38 C.F.R. § 3.304(f)(5).

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorders (including his claimed PTSD) that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his acquired psychiatric disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

If the examiner diagnoses the Veteran as having an acquired psychiatric disorder, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

The examiner must also opine as to whether any psychiatric disability found to be present was caused by, or was aggravated by his service-connected disability, to include the aggregate impact of those conditons.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:
* statements from Dr. Bahr, dated December 1989, July 1990, February 1992, March 1992, May 1992, July 1992, December 1992, March 1993, May 1993, June 1993, August 1993, March 1994, May 1994, and June 1994;
* a statement from Dr. Head, dated November 1997;
* a statement from Dr. Montoya, dated November 1997;
* a statement from Dr. Anderson, dated February 2004;
* a statement from Dr. Schauer, dated July 2006;
* a statement from Dr. Van Ham, dated April 2010;
* VA treatment records, including those dated April 2009, May 2009, September 2009, September 2010, December 2010, February 2011, March 2011, May 2011, and December 2012; and
* VA examination reports for the Veteran's PTSD and/or psychiatric disorder, dated January 1994, September 2010, February 2011, September 2011, April 2012, June 2013, October 2013, December 2013, and February 2014.

The rationale for all opinions expressed should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


